81 S.E.2d 664 (1954)
240 N.C. 259
DONNELL
v.
COX et al.
No. 595.
Supreme Court of North Carolina.
May 5, 1954.
Stevens, Burgwin & McGhee, Wilmington, for plaintiff appellee.
M. C. McLeod, Rockingham, for defendant appellant.
PER CURIAM.
The appellant assigns as error the findings of fact by the court below. However, the assignment is not supported by an exception to such findings, therefore, it is feckless. Worsley v. S. & W. Rendering Co., 239 N.C. 547, 80 S.E.2d 467; Wyatt v. Sharp, 239 N.C. 655, 80 S.E.2d 762. Moreover, when no exception is taken to findings of fact, they are presumed to be supported by the evidence and are binding on appeal. Wyatt v. Sharp, supra, and cases cited therein.
The ruling of the court below is
Affirmed.